Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicant's response, filed 05 April 2022, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Status of Claims
Claim 21 is currently pending and has been examined.
Claims 1-20 have been canceled.
Claim 21 has been rejected.

Priority
The instant application claims the benefit of priority under 35 U.S.C 119(e) or under 35 U.S.C. § 120, 121, or 365(c). Accordingly, the effective filing date for the instant application is 10 January 2018 claiming benefit to Provisional Applications  62/615,954, 62/765,480, and 62/722,926.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: 
integration subsystem (claim 21)
Because this claim limitation is being interpreted under 35 U.S.C. 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim limitations integration subsystem (claim 21) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).
Applicant may:
Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. 
For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 3 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1 – Statutory Categories of Invention:
Claim 21 is drawn to a system, which is a statutory category of invention.
Step 2A – Judicial Exception Analysis, Prong 1:
Independent claim 21 recites system in part performing the steps of display a plurality of products available for purchase from a pharmacy associated with the pharmacist provider; identify a first healthcare provider and a second healthcare provider; facilitates a curated selection of products by the pharmacist provider of a first subset of available products to be shared with the first healthcare provider, and facilitates a curated selection by the pharmacist provider of a second subset of available products to be shared with the second healthcare provider; receive a first recommendation from the first healthcare provider to a first patient that the first patient purchase a first product in the first subset of available products and a second recommendation from the second healthcare provider to a second patient that the second patient purchase a second product in the second subset of available products; receive requests from the first patient and the second patient to purchase the first product and the second product, respectively; and generate orders with pharmacy to fulfil the purchases of the first and second products by the first and second patients, respectively. 
These steps amount to methods of organizing human activity which includes functions relating to interpersonal and intrapersonal activities, such as managing relationships or transactions between people, social activities, and human behavior; satisfying or avoiding a legal obligation; advertising, marketing, and sales activities or behaviors; and managing human mental activity. (MPEP § 2106.04(a)(2) subsection II.C). The claim steps recite a process of prescribing medication, ordering medication, and dispensing medication. This amounts to organizing human activities by managing transactions between people.

Step 2A – Judicial Exception Analysis, Prong 2:
This judicial exception is not integrated into a practical application because the additional elements within the claims only amount to instructions to implement the judicial exception using a computer [MPEP 2106.05(f)].
Claim 21 recites a processor, a non-transitory computer readable medium with instructions stored thereon. The specification does not define the computer system or any necessary hardware included in the system. The use of a processor, a non-transitory computer readable medium with instructions stored thereon only recites the system as a tool to perform an existing process and only amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples.. v.”).
Claim 21 recites a first and second graphical user interface, for display via an electronic display. The specification defines the electronic display as a screen connected to a computing device (Detailed Description in ¶ 0044). The specification does not provide additional structure for the graphical user interface. The use of an electronic display with a graphical user interface, in this case to display the interface to a user, only recites the electronic display as a tool to perform an existing process and only amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples.. v.”).
Claim 21 recites an integration subsystem. The specification does not provide additional structure for the integration subsystem. The use of an integration subsystem, in this case to integrate a curated selection of available products into a healthcare provider’s website as an integrated graphical user interface, only recites the integration subsystem as a tool to apply data to an algorithm and report the results (MPEP § 2106.05(f)(2) see case involving a commonplace business method or mathematical algorithm being applied on a general purpose computer within the “Other examples.. i.”) amounting to instruction to implement the abstract idea using a general purpose computer. Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357 (2014).
Claim 21 recites an order requisition portal. The specification defines the order requisition portal as an underlying interface of the telemedicine system for order requisitions (Detailed Description in ¶ 0105). The use of an order requisition portal, in this case to receive order requests, only recites the order requisition portal as a tool to perform an existing process and only amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples.. v.”).
Claim 21 recites a website. The specification defines the website as a user-accessible electronic content (Detailed Description in ¶ 0039) or portal (Detailed Description in ¶ 0105). The use of a website, here to display the curated list to the user, only recites the website as a tool to perform an existing process and only amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples.. v.”).
The above claims, as a whole, are therefore directed to an abstract idea.

Step 2B – Additional Elements that Amount to Significantly More: 
The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of instructions to implement the abstract idea on a computer. 
Each of these elements is only recited as a tool for performing steps of the abstract idea, such as the use of the storage mediums to store data, the computer and data processing devices to apply the algorithm, and the display device to display selected results of the algorithm. These additional elements therefore only amount to mere instructions to perform the abstract idea using a computer and are not sufficient to amount to significantly more than the abstract idea (MPEP 2016.05(f) see for additional guidance on the “mere instructions to apply an exception”).
Claim 21 recites a processor, a non-transitory computer readable medium with instructions stored thereon, a first and second graphical user interface, for display via an electronic display, an integration subsystem, an order requisition portal, and a website.
Each additional element under Step 2A, Prong 2 is analyzed in light of the specification’s explanation of the additional element’s structure. The claimed invention’s additional elements do not have sufficient structure in the specification to be considered a not well-understood, routine, and conventional use of generic computer components. Note that the specification can support the conventionality of generic computer components if “the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)” (Berkheimer in III. Impact on Examination Procedure, A. Formulating Rejections, 1. on p. 3).
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Mayaud (US Patent No. 7,574,370)[hereinafter Mayaud] in view of Mooney (US Patent No. 7,552,133)[hereinafter Mooney].
As per claim 1, Mayaud teaches on the following limitations of the claim: 
a system comprising, a processor; a non-transitory computer readable medium with instructions stored thereon that, when executed by the processor, cause a computing device to is taught in the Technical Field in col 1 lines 16-27 and in the Summary in col 4 lines 25-35 (teaching on a computer based platform for physicians to view and order prescriptions for patients to pick up at a designated pharmacy);
render a first graphical user interface, for display via an electronic display to a pharmacist provider, wherein the first graphical user interface displays a plurality of products available for purchase from a pharmacy associated with the pharmacist provider is taught in the Detailed Description in col 19 lines 5-17 and col 27 lines 1-20 (teaching on an input device with a graphical user interface for a pharmacy see the specific drug information (synonymous with a curated selection) for the available product for dispensing that is in stock);
identifies a first healthcare provider and a second healthcare provider is taught in the Detailed Description in col 7 lines 25-34, col 27 lines 44-57, col 12 line 38 - col 13 line 16, and in the Figures at fig. 1 (teaching on an electronic display wherein the software may be used by more than one practitioners);
facilitates a curated selection of products by the pharmacist provider of a first subset of available products to be shared with the first healthcare provider, and facilitates a curated selection by the pharmacist provider of a second subset of available products to be shared with the second healthcare provider is taught in the Detailed Description in col 25 lines 47-57, col 31 line 58 - col 32 line 6, and col 32 lines 50-53 (teaching on an integrated system for healthcare providers to view available products that can be ordered through the pharmacy of choice);
receive, via an order requisition portal: a first recommendation from the first healthcare provider to a first patient that the first patient purchase a first product in the first subset of available products integrated within the graphical user interface of the first website of the first healthcare provider, and a second recommendation from the second healthcare provider to a second patient that the second patient purchase a second product in the second subset of available products integrated within the graphical user interface of the second website of the second healthcare provider is taught in the Detailed Description on p. ¶ and in the Claims in col 59 claim 19  (teaching on an order system for the provider to submit prescriptions for the patient to purchase); -AND-
receive requests from the first patient and the second patient to purchase the first product and the second product, respectively; and is taught in the Detailed Description in col 28 lines 9-19 and col 35 lines 52-58 (teaching on receiving a request from the patient for the pharmacy product purchase and tracking said requests to verify that the prescription has not gone unfilled).
Mayaud fails to teach the following limitation of claim 1. Mooney, however, does teach the following: 
integrate, via an integration subsystem: the first curated selection of available products into a first website of the first healthcare provider as an integrated graphical user interface, and the second curated selection of available products into a second website of the second healthcare provider as an integrated graphical user interface is taught in the Detailed Description in col 4 lines 1-20, col 4 lines 27-31, col 5 lines 10-19, and in the Figures at fig. 1 reference character 12 (teaching on an system for integrating a curated subset of pharmaceutical products within an e-commerce container of a physician/prescribing provider's website for patient ordering); -AND-
generate orders with pharmacy to fulfil the purchases of the first and second products by the first and second patients, respectively is taught in the Detailed Description in col 4 lines 27-31 and in the Figures as fig. 2 reference characters 107-108 (teaching on generating patient orders for fulfillment by the pharmacy provider through the prescribing providers web portal).
A person having ordinary skill in the art at the time the invention was filed would combine the medication prescription interface for clinicians and patients of Mayaud with the physician’s website e-commerce ordering of Mooney with the motivation of providing “a user friendly web site that allows e-commerce to take place in the field of medical Supplies, and particularly one that is managed by the prescribing physician to ensure that appropriate supplies are available for selection by patients, and that the site is tailored to the level of sophistication of the patients with which the particular managing physician deals” (Mooney in the Background in col 1 lines 43-49).

Response to Arguments
Applicant’s arguments, filed 05 April 2022 with respect to 35 USC § 101 have been have been fully considered but are not persuasive. Applicant asserts that the eligibility is self-evident as the claim, while reciting a judicial exception, when viewed as a whole, clearly does not seek to tie up any judicial exception such that others cannot practice it. Examiner disagrees. A claim that does not qualify as eligible after Step 2B of the full analysis would not be suitable for the streamlined analysis, because the claim lacks self‐evident eligibility (MPEP § 2106.06(a) Eligibility is Self Evident). Applicant also asserts that the use of the abstract idea by the additional elements represents a not well-understood, routine, and conventional practice. Examiner does not find the combination of additional elements in light of their use in the claim to amount to a practical application via (1) an improvement in the functioning of a computer or other technological field, (2) applying the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, (3) effecting a transformation or reduction of a particular article to a different state or thing, or (4) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (MPEP § 2106.04(d)(I)).
Applicant’s arguments, filed 05 April 2022 with respect to 35 USC § 103 have been have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Mooney, as per the rejection above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ketchel III et al. (US Patent App No 2019/0355036) teaching on a physician portal and pharmacy portal for managing a curated list of pharmacy offerings in the Abstract, ¶ 0054, and in the Figures at fig. 3D
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN JACKSON whose telephone number is (571) 272-5389 and fax number is (571) 273-1626. The examiner can normally be reached on Monday – Thursday, 6:30 AM - 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long, can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/J.L.J./ Examiner, Art Unit 3626

/EVANGELINE BARR/
Primary Examiner, Art Unit 3626